FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10194

              Plaintiff-Appellee,                D.C. No. 2:12-cr-00321-GMN

 v.
                                                 MEMORANDUM*
SHARRON CRABB,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Sharron Crabb appeals from the district court’s judgment revoking

probation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Crabb contends that the prosecution violated Brady v. Maryland, 373 U.S.
83 (1963), by failing to disclose a publicly available 2009 study regarding the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possibility of false positive tests among persistent marijuana users. Because Crabb

did not raise this claim in the district court, we review for plain error. See United

States v. Guzman-Padilla, 573 F.3d 865, 890 (9th Cir. 2009).

      Assuming without deciding that Brady applies in probation revocation

proceedings, Crabb cannot establish plain error. The record reflects that Crabb

accessed the study at issue on a public website. Therefore, she cannot show any

suppression by the government. See United States v. Aichele, 941 F.2d 761, 764

(9th Cir. 1991). Even if Crabb could show that the report was suppressed, she has

not shown that there was a reasonable probability of a different result if the report

had been produced. See Kyles v. Whitley, 514 U.S. 419, 434 (1995). The record

reflects that the district judge considered Crabb’s arguments about the possible

effect of her previous heavy marijuana use on her test results, and was persuaded

that the report submitted by the government established Crabb’s reuse of marijuana

in violation of her conditions of probation.

      AFFIRMED.




                                           2                                    16-10194